DETAILED ACTION
This office action is in response to the communication received on 07/12/2022 concerning application no. 16/313,865 filed on 12/27/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, purportedly corresponding to claims 1 – 27 and 64 – 69, in the reply filed on 07/12/2022 is acknowledged.
Applicant’s election without traverse of Species D, corresponding to Fig. 6 (purportedly corresponding to claims 1 – 27 and 64 – 69), in the reply filed on 07/12/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/25/2019, 07/19/2019, 11/17/2020 and 07/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mixed-signal integrated circuit configured to in claim 6, a modulation circuit configured to in claim 15, a digital circuit configured to in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 27 and 64 – 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an ultrasonic transducer configured to receive ultrasonic waves that power the implantable device and encode a trigger signal”.  It is unclear if the trigger signal is encoded by the ultrasonic transducer or the received ultrasonic waves.  For purposes of examination, the trigger signal will be considered to be encoded by the received ultrasonic waves.
Claim 6 requires “wherein the integrated circuit comprises a mixed-signal integrated circuit”.  It is unclear which signals are mixed.  For purposes of examination, an integrated circuit that can handle analog and digital signals will be considered to be “mixed-signal.”
The term “about” in claim(s) 8 and 21 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would constitute “about 5 mm” as required by claim 8 or “a volume of about 5 mm3” as required by claim 21.
Claim 66 requires “wherein the trigger signal is responsive to the physiological signal.” Based on the position taken above regarding claim 1, it is unclear how the signal being received by the implant may be in response to a signal acquired by the implant.  It is also unclear in what way the trigger signal is “responsive” to the physiological signal.  It appears applicant may be conflating an embodiment including the interrogator receiving the physiological signal and then generating a further trigger signal to send to the elected neural dust implant embodiment as in [0252] of the pre-grant publication of the instant application.  Any relationship between the physiological signal and the trigger signal is considered to be “responsive.”
Claims 67 – 69 all require “wherein the information device” on line 1 of each claim.  There is insufficient antecedent basis for this term in the claims.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 7, 10, 11, 13 – 16, 18, 19, 22 – 27 and 64 – 66 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/25/2019).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
 	With regard to claim 1, Seo discloses an implantable device, neural dust implant, comprising: an ultrasonic transducer configured to receive ultrasonic waves that power the implantable device and encode a trigger signal, neural dust implant is interrogated, and further configured to emit ultrasonic backscatter waves, wherein information associated with the implantable device is encoded in the ultrasonic backscatter; a first electrode, In+, and a second electrode, In-, (also “recording sites”), configured to be in electrical communication with a tissue and emit an electrical pulse to the tissue in response to the trigger signal, load impedance is varied; and an integrated circuit, CMOS frontend (Figs. 1, 7 & 9; pg. 1, right column, ll. 18 – 44; pg. 6, right column, ¶ 3 – pg. 7, right column, ¶ 2; pg. 7, left column, ll. 7 – 10; pg. 7, ¶ spanning left and right columns; pg. 8, ll. 3 – 27).  One of ordinary skill would recognize that acquiring load impedances necessarily requires application of an excitation pulse.
	Seo fails to disclose the integrated circuit comprising an energy storage circuit. Seo does disclose that an energy storage element is required, capacitive energy storage (pg. 7, left column, ll. 19 – 24).
It is extremely well known in the art that circuit elements may be incorporated into integrated circuitry for a specific purpose, as is the case in the instant application, such circuits being known as application specific integrated circuits (ASIC). The artisan of ordinary skill before the effective filing date of the claimed invention would have been well aware of the above facts and would have found it obvious to incorporate circuit elements, including capacitors for energy storage, into an integrated circuit, such as the disclosed CMOS frontend, due to the well-known benefits of using an integrated circuit, such as increased reliability, reduced size, simplified operation and reduced cost.
Regarding claim(s) 2 & 3, Seo discloses that load impedance is varied (pg. 7, left column, ll. 7 – 10).  Load impedance determination requires an excitation pulse.  
Ohm’s Law, as provided by the Electrical Engineering Dictionary, Ed. Phillip A. Laplante, Boca Raton: CRC Press LLC, 2000, is defined as “a fundamental law which states that the voltage across a resistance is directly proportional to the current flowing through it. The constant of proportionality is known as the resistance.  This concept can be generalized to include the relationship between the voltage and current in all situations, including alternating voltages and currents. In this case, all the quantities are measured as complex numbers, known as phasors, that are functions of frequency. This broadens the basic definition of resistance, which is a real number measured in ohms, to that of impedance”.
One of ordinary skill would have found it obvious and expeditious to use either a voltage or a current based pulse to determine load impedance due to their proportional relationship under Ohm’s Law, since using this known technique would yield predictable results. 
With regard to claim 4, Seo discloses wherein the first electrode and the second electrode are within the tissue or in contact with the tissue, two recording electrodes are exposed to the brain (pg. 10, left column, ll. 20 – 24).
Regarding claim 5, Seo discloses wherein the integrated circuit comprises a digital circuit (pg. 7, ¶ spanning left and right columns).  The presence of an analog to digital converter as a portion of the data acquisition section illustrated in Fig. 7 implies that the circuit elements not related to data acquisition or power harvesting through the transducer are digital.  The data acquisition is considered to be analog, as is customary, due to the presence of the analog to digital converter interfacing the data acquisition section with the communication section in the CMOS front-end.
 With regard to claim 6, Seo discloses wherein the integrated circuit comprises a mixed-signal integrated circuit configured to operate the first electrode and the second electrode (pg. 7, ¶ spanning left and right columns).  The presence of an analog to digital converter as a portion of the data acquisition section illustrated in Fig. 7 implies that the circuit elements not related to data acquisition or power harvesting through the transducer are digital.  The data acquisition is considered to be analog, as is customary, due to the presence of the analog to digital converter interfacing the data acquisition section with the communication section in the CMOS front-end. Therefore, the CMOS front-end is considered to be a mixed-signal integrated circuit.
Regarding claim 7, Seo discloses wherein the integrated circuit, CMOS frontend, comprises a power circuit, power management block diagram (Fig. 7; pg. 7, ¶ spanning left and right columns) but fails to disclose the power circuit comprising the energy storage circuit.  Seo does disclose that an energy storage element is required, capacitive energy storage (pg. 7, left column, ll. 19 – 24).
It is extremely well known in the art that circuit elements may be incorporated into integrated circuitry for a specific purpose, as is the case in the instant application, such circuits being known as application specific integrated circuits (ASIC). The artisan of ordinary skill before the effective filing date of the claimed invention would have been well aware of the above facts and would have found it obvious to incorporate circuit elements, including capacitors for energy storage, into an integrated circuit, such as the disclosed CMOS frontend, due to the well-known benefits of using an integrated circuit, such as increased reliability, reduced size, simplified operation and reduced cost.
 With regard to claim 10, Seo discloses wherein the tissue is muscle tissue, organ, or nervous tissue, cortical/brain neural tissue (Fig. 1; pg. 6, left column, ll. 5 – 49).
 Regarding claim 11, Seo discloses wherein the tissue is part of the peripheral nervous system or the central nervous system, cortical/brain neural tissue (Fig. 1; pg. 6, left column, ll. 5 – 49).
 With regard to claim 13, Seo discloses comprising three or more electrodes (Fig. 9; pg. 9, right column, ll. 15 – 22).
Regarding claim 14, Seo discloses wherein the integrated circuit comprises an analog-to-digital converter (ADC) (Fig. 7; pg. 7, ¶ spanning left and right columns).
With regard to claim 15, Seo discloses wherein the implantable device comprises a modulation circuit, within the CMOS frontend, configured to modulate a current flowing through the ultrasonic transducer (pg. 6, right column, ¶ 3 – pg. 7, right column, ¶ 2).
Regarding claim 16, Seo discloses wherein the modulated current encodes the information, and the ultrasonic transducer is configured to emit ultrasonic waves encoding the information, backscattering data (pg. 6, right column, ¶ 3 – pg. 7, right column, ¶ 2; pg. 8, ll. 3 – 27).
 With regard to claim 18, Seo discloses wherein the implantable device comprises a digital circuit, CMOS frontend, configured to operate the modulation circuit, modulator (Fig. 7; pg. 7, ¶ spanning left and right columns).
 Regarding claim 19, Seo discloses wherein the digital circuit, CMOS frontend, is configured to transmit a digital signal to the modulation circuit, output of the analog to digital converter is connected to modulator (Fig. 7; pg. 7, ¶ spanning left and right columns). The analog to digital circuit is illustrated in Fig. 7 as being a portion of the CMOS front-end related to data acquisition.  The data acquisition is considered to be analog, as is customary, due to the presence of the analog to digital converter interfacing the data acquisition section with the communication section.  As a result, all portions of the circuit not related to data acquisition or power harvesting through the transducer are considered to be digitally operated using digital signals.
With regard to claim 22, Seo discloses wherein the ultrasonic transducer is configured to receive ultrasonic waves from an interrogator, sub-dural transceiver, comprising one or more ultrasonic transducers (Abstract; Figs. 1 & 4).
 Regarding claim 23, Seo discloses wherein the ultrasonic transducer is a bulk piezoelectric transducer, a piezoelectric micro-machined ultrasonic transducer (PMUT), or a capacitive micro-machined ultrasonic transducer (CMUT) (Figs. 3 & 9; pg. 3, right column, ll. 16 – 56).  The transducers of Seo are considered equivalent to a bulk piezoelectric transducer.
With regard to claim(s) 24 & 25, Seo discloses wherein the implantable device is implanted in a subject, wherein the subject is a human (Abstract; pg. 3, right column, ll. 16 – 56).  Encapsulation is used to implant into human tissue.
Regarding claim 26, Seo discloses wherein the implantable device is at least partially encapsulated by a biocompatible material (pg. 10, left column, ll. 20 – 24).
With regard to claim 27, Seo discloses wherein at least a portion of the first electrode and the second electrode are not encapsulated by the biocompatible material, recording electrodes are exposed to the brain (pg. 10, left column, ll. 20 – 24).
 	Regarding claim 64, Seo discloses wherein the implantable device comprises a sensor, neural spike detector, configured to detect a physiological signal, and the information comprises the information related to the physiological signal, extracted measurement is reported back (pg. 7, right column, ll. 20 – 37; pg. 8, right column, ll. 32 – pg. 9, left column, l. 3).
	With regard to claim 65, Seo discloses wherein the physiological signal comprises an electrophysiological signal, neural spike, a temperature, an analyte concentration, a pH, a pressure, a strain, or a bioimpedance (pg. 7, right column, ll. 20 – 37; pg. 8, right column, ll. 32 – pg. 9, left column, l. 3).
	Regarding claim 66, Seo discloses wherein the trigger signal, interrogation of a neural dust implant, is responsive to the physiological signal (pg. 1, right column, ll. 18 – 44).  Querying an implant in a subject in which the implant is placed specifically to acquire physiological signals is considered to be responsive to those physiological signals.
 
Claim(s) 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) in view of “Model validation of untethered, ultrasonic neural dust motes for cortical recording” (herein Seo 2015) (both cited in the IDS dated 04/25/2019).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 8, Seo discloses a body that comprising a body that comprises the ultrasonic transducer and the integrated circuit, within the CMOS front end (Figs. 7 & 9; pg. 7, ¶ spanning left and right columns) but fails to disclose wherein the body is about 5 mm or less in length in the longest dimension.
Seo 2015 discloses that the body is about 5 mm or less in length in the longest dimension (Fig. 6b).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having a body which is about 5 mm or less in length in the longest dimension.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include a body which is about 5 mm or less in length in the longest dimension as taught by Seo 2015, since this permits use of an ultraminiature as well as extremely compliant system that enables massive scaling in the number of neural recordings from the brain while providing a path towards truly chronic brain machine interface.
Regarding claim 9, Seo in view of Seo 2015 fails to disclose a non-responsive reflector, PCB (Seo 2015: Fig. 6a-b).
With regard to claim 21, Seo in view of Seo 2015 discloses a body that comprises the ultrasonic transducer and the integrated circuit, wherein the body has a volume of about 5 mm3 or less (Seo 2015: Abstract, Fig. 6b).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/25/2019) in view of Ewert et al. (US 2014/0128932, herein Ewert).
Regarding claim 12, Seo fails to disclose the tissue being skeletal muscle, cardiac muscle, or smooth muscle.
Ewert teaches having the tissue be skeletal muscle, cardiac muscle, or smooth muscle, myocardium (Figs. 6, 7; [0023, 0050, 0103]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having the tissue be skeletal muscle, cardiac muscle, or smooth muscle.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include having the tissue be skeletal muscle, cardiac muscle, or smooth muscle as taught by Ewert, since this allows for a real-time system for evaluating ventricular contractility in a safe, effective, and reproducible way to restore ventricular function.

Claim(s) 17, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) in view of Faltys et al. (US 2016/0331952, herein Faltys) (both cited in the IDS dated 04/25/2019).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
 With regard to claim 17, Seo fails to disclose wherein the information comprises a signal verifying that an electrical pulse was emitted by the implantable device.
	Faltys teaches wherein the information comprises a signal, status information, verifying that an electrical pulse, doses delivered, was emitted by the implantable device [0143, 0146, 0148, 0151, 0152].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the information comprising a signal verifying that an electrical pulse was emitted by the implantable device.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include the information comprising a signal verifying that an electrical pulse was emitted by the implantable device as taught by Faltys, since knowledge of implant operating history can ensure both patient safety as well as aid in ensuring patient medical record security.
Regarding claim 67, Seo in view of Faltys discloses wherein the information device comprises a signal indicating an amount of energy stored in the energy storage circuit, power or charge remaining in the stimulator (Faltys: [0143]).
With regard to claim 68, Seo in view of Faltys discloses wherein the information device comprises a signal indicating a voltage in the energy storage circuit, power or charge remaining in the stimulator (Faltys: [0143]).  Power or charge is considered indicative of voltage.

Claim(s) 20 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/25/2019) in view of Chavan et al. (US 2007/0093875, herein Chavan) (cited in the IDS dated 11/17/2020).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
 	Regarding claim 20, Seo fails to disclose wherein the digital signal comprises a unique implantable device identifier.
	Chavan teaches wherein the digital signal comprises a unique implantable device, planet, identifier, identifying code [0075].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the digital signal comprises a unique implantable device identifier.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include the digital signal comprises a unique implantable device identifier as taught by Chavan, since having device identifiers for a network of sensors allows for precise localized feedback of sensed events permitting precise application of therapy.
With regard to claim 69, Seo in view of Chavan discloses wherein the information device comprises a unique identifier, identifying code, for the implantable device, planet (Chavan: [0075]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/313,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 15, Application No. 16/313,862 discloses an implantable device, comprising: an ultrasonic transducer configured to receive ultrasonic waves that power the implantable device, and further configured to emit ultrasonic backscatter waves, wherein information, an electrophysiological signal, associated with the implantable device is encoded in the ultrasonic backscatter; a first electrode and a second electrode configured to be in electrical communication with a tissue; and an integrated circuit comprising an energy storage circuit, power circuit, wherein the implantable device comprises a modulation circuit configured to modulate a current flowing through the ultrasonic transducer (Claims 1 & 16).  
The claims of US Application No. 16/313,862 are silent as to encoding a trigger signal and emitting an electrical pulse to the tissue in response to the trigger signal.  The claims of US Application No. 16/313,862 do recite detection of an electrophysiological signal (Claim 1).  The triggering signal is seen to be intimately related to detection of an electrophysiological signal, as this is the express goal of the described system in the ‘862 application (Abstract).
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
            Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0055] of copending US Application No. 16/313,862, which discloses the above identified limitations. Therefore, it would have been obvious for one of ordinary skill in the art to encode a trigger signal and emit an electrical pulse to the tissue in response to the trigger signal in order to initiate recording and thereby arrive at the present invention from the copending one.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanni et al. “Inductive and Ultrasonic Multi-Tier Interface for Low-Power Deeply Implantable Medical Devices” is cited as providing additional background for the claimed device.  US 2015/0190070 attributed to Bonmassar et al. is cited as illustrating the use of excitation pulses to elicit electrophysiological responses [0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793